The verdict was authorized by the evidence; and none of the special assignments of error requires a reversal of the judgment denying a new trial.
                         DECIDED JUNE 13, 1946.
A. V. Smith was tried in the City Court of Decatur on an accusation which charged him with unlawfully operating an automobile on the Buford highway in DeKalb County at a greater rate of speed than fifty-five miles per hour, on May 30, 1945. *Page 18
The jury returned a verdict of guilty; his motion for a new trial was overruled, and that judgment is assigned as error. The offense of which he was convicted is a misdemeanor, and it is well-settled law that any person who knowingly aids and abets another in the commission of a misdemeanor is guilty as a principal. The evidence discloses that Bobby Bolling was driving the car in question and was engaged in a planned race with another automobile operated by Felton Lancaster; that the defendant was sitting on the front seat with Bolling in the car driving by Bolling, and that the speed of said car during the race ranged from 75 to 95 miles an hour; and that the race terminated when Bolling's car turned over on the highway, thereby killing Bolling. The evidence, direct and circumstantial, authorized the jury to find that Bolling, Lancaster, the defendant, and others had entered into a conspiracy to produce the race between the two cars, and thereby to violate the speed laws of the State. The evidence further authorized a finding that the defendant was knowingly aiding and abetting Bolling in the violation of such laws.
It follows that the general grounds of the motion for a new trial are without merit. The special grounds of the motion are based solely upon alleged errors of commission and of omission in the charge of the court. None of these grounds, when considered in the light of the charge as a whole and the facts of the case, shows cause for a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.